Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521).
Regarding claim 1 Seo teach a display device, comprising (fig. 1A): 
a liquid crystal panel ([0028] The display panel 100 is configured to display image. In case the display panel 100 is made of a liquid crystal panel); and 
a plurality of backlight units  configured to provide light to the liquid crystal panel, 5wherein each of the plurality of backlight units ([0030] The backlight unit 200 may include a substrate 210 disposed on the cover bottom 300, and a plurality of light emitting devices 201 disposed on the substrate) comprises a driving substrate ([0053] As seen in FIG. 3, the backlight unit 200 may include an array substrate 210a and a driver substrate 210b) and a light-emitting element (fig. 1A, light emitting device 201) disposed on the driving substrate (fig. 1A, driver substrate 210), the driving substrate comprises a data line, a scanning line ([0040] display panel 100 may include a plurality 
Seo does not expressly teach driver circuit having three nodes, and the three nodes of the driving circuit are respectively electrically connected to the data line, the scanning line and the light-emitting element.

However Jang teach driver circuit having three nodes, and the three nodes of the driving circuit are respectively electrically connected to the data line (fig. 2, Yn), the scanning line (fig. 2, Xn) and the light-emitting element (fig. 2, OLED).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Jang teaching so that it may include teach driver circuit having three nodes, and the three nodes of the driving circuit are respectively electrically connected to the data line, the scanning line and the light-emitting element.

The motivation is to provide driving circuit and method can uniformly produce luminance of the light emitting element.

Regarding claim 2 Seo teach wherein two of the plurality of backlight units (fig. 2-3, item 201) are adjacent to each other, and data lines (fig. 2, DL) of the two of the plurality of backlight units are electrically connected to each other (fig. 2).

claim 5 Seo teach wherein two of the plurality of 20backlight units are adjacent to each other (fig. 1A, 201s), and scanning lines (fig. 1, GL) of the two of the plurality of backlight units are electrically connected to each other (fig. 1A, fig. 2).
                        
Claim 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and further in view of Lee (US 20100123710).

Regarding claim 3 Seo in view of Jang teach wherein the data lines (Jang: fig. 2, Yn) of the two of the plurality of backlight units (Jang: fig. 2, item OLED) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through through a flexible flat 15cable.
However Lee teach connection through through a flexible flat 15cable ([0008]).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Lee teaching so that it may include connection through a flexible flat 15cable.
The motivation is simple substitution of known element to obtain predictable results.
Regarding claim 6 Seo in view of Jang teach wherein the scanning lines (Jang: fig. 2, Xn) of the two of the plurality of backlight units (Jang: fig. 2, item OLED) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through through a flexible flat 15cable.


Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Lee teaching so that it may include connection through a flexible flat 15cable.
The motivation is simple substitution of known element to obtain predictable results.

Claim 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and further in view of Jang (US 20070002590 herein after JangM).
Regarding claim 4 Seo in view of Jang teach wherein the data lines (Jang: fig. 2, Yn) of the two of the plurality of backlight units (Jang: fig. 1-2, item OLEDs) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through a flexible printed circuit board.
However JangM teach connection through a flexible printed circuit board ([0037] discuss data lines of the two of the plurality of backlight units are electrically connected to each other through a flexible printed circuit board).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of JamgM teaching so that it may include connection through a flexible printed circuit board.



Regarding claim 7 Seo in view of Jang teach wherein the scanning lines (Jang: fig. 2, Xn) of the two of the plurality of backlight units (Jang: fig. 1-2, item OLEDs) are electrically connected (Jang: fig. 2) to each other.
But does not expressly teach connection through a flexible printed circuit board.
However JangM teach connection through a flexible printed circuit board ([0055] discuss the scanning lines of the two of the plurality of backlight units are electrically connected to each other through a flexible printed circuit board)
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of JamgM teaching so that it may include connection through a flexible printed circuit board.

The motivation is simple substitution of known element to obtain predictable results.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and further in view of Son (US 20060274252).
Regarding claim 8 Seo does not expressly teach a plurality of data driving ICs disposed on the driving substrate and electrically 5connected to a plurality of data lines; and a plurality of scan driving ICs disposed on the driving substrate and electrically 
However Son teach a plurality of data driving ICs (fig. 1, item 42) disposed on the driving substrate (fig. 1, item 50) and electrically 5connected to a plurality of data lines (fig. 4); and 
a plurality of scan driving ICs (fig. 1, item 41) disposed on the driving substrate (fig. 1, item 50) and electrically connected to a plurality of scanning lines (fig. 4), wherein in a top view of the display device, the plurality of data driving ICs are respectively disposed on at least one of the plurality of backlight units (fig. 1 items in 70), and are arranged along a 10direction in which the plurality of scanning lines extend ([0043] and fig. 1).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Son so that it may include a plurality of data driving ICs disposed on the driving substrate and electrically 5connected to a plurality of data lines; and a plurality of scan driving ICs disposed on the driving substrate and electrically connected to a plurality of scanning lines, wherein in a top view of the display device, the plurality of data driving ICs are respectively disposed on at least one of the plurality of backlight units, and are arranged along a 10direction in which the plurality of scanning lines extend.
The motivation is to provide a driver IC package with improved heat dissipation.
claim 9 Seo in view of Son teach wherein in the top view of the display device, the plurality of scan driving ICs (Son: fig. 1, item 41) are respectively disposed in at least one of the plurality of backlight units (Son: item 70), and are arranged along a direction in which the plurality of data lines extend (Son: item 42).

Regarding claim 10 Seo in view of Son teach wherein in the top view of the 15display device, the plurality of scan driving ICs (Son: fig. 1, item 41) are respectively disposed in each of the plurality of backlight units (Son: item 70), and are arranged along a direction in which the plurality of data lines extend (Son: item 42).

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210003891) in view of Jang (US 20060232521) and further in view of Kang (US 20160035749).
Regarding claim 11 Seo does not teach a plurality of first pads disposed on the driving substrate and electrically connected to a plurality of data lines; and 20a plurality of second pads disposed on the driving substrate and electrically connected to a plurality of scanning lines.
However Kang teach a plurality of first pads disposed on the driving substrate and electrically connected to a plurality of data lines; and 20a plurality of second pads disposed on the driving substrate and electrically connected to a plurality of scanning lines ([0009] LCD device includes a liquid crystal panel displaying an image … gate pad connected to the gate line is formed on an edge portion of the liquid crystal panel and 
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Seo in light of Kang so that it may include a plurality of first pads disposed on the driving substrate and electrically connected to a plurality of data lines; and 20a plurality of second pads disposed on the driving substrate and electrically connected to a plurality of scanning lines.
The motivation is simple substitution of known element to obtain predictable results.

Regarding claim 12 Seo in view of kang teach wherein in a top view of the display device, the plurality of first pads are respectively disposed in each of the plurality of backlight units, and are arranged along a direction in which the plurality of scanning lines extend (Kang: [0009] LCD device includes a liquid crystal panel displaying an image … gate pad connected to the gate line is formed on an edge portion of the liquid crystal panel and the data pad connected to the data line is formed on another edge portion of the liquid crystal panel).

Regarding claim 13 Seo in view of kang teach wherein in a top view of the displayFile: 100343usf device, the plurality of second pads are respectively disposed in each of the plurality of backlight units, and are arranged along a direction in which the plurality of data lines extend (Kang: [0009] LCD device includes a liquid crystal panel displaying an image … gate pad connected to the gate line is formed on an edge portion of the liquid .

Allowable Subject Matter
Claims 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calayir et al. US 20200090608.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625